2019 IL App (1st) 180388

                                                                                FIFTH DIVISION
                                                                   Opinion filed: February 1, 2019

                                 No. 1-18-0388
____________________________________________________________________________

                                               IN THE

                               APPELLATE COURT OF ILLINOIS

                                FIRST DISTRICT
______________________________________________________________________________

 LEAH SIWINSKI,                                )     Appeal from the
                                               )     Circuit Court of
       Plaintiff-Appellant,                    )     Cook County
                                               )
 v.                                            )     No. 16 CH 01355
                                               )
 THE RETIREMENT BOARD OF                       )
 THE FIREMEN’S ANNUITY AND BENEFIT FUND )
 OF THE CITY OF CHICAGO,                       )     Honorable
                                               )     Peter Flynn,
       Defendant-Appellee.                     )     Judge, Presiding.
______________________________________________________________________________

        JUSTICE HOFFMAN delivered the judgment of the court, with opinion.
        Justices Hall and Lampkin concurred in the judgment and opinion.

                                              OPINION

¶1      The plaintiff, Leah Siwinski, appeals from an order of the circuit court of Cook County

which confirmed a decision of The Retirement Board of the Firemen’s Annuity and Benefit Fund

of the City of Chicago (Board), denying her a duty disability pension under section 6-151 of the

Illinois Pension Code (Code) (40 ILCS 5/6-151 (West 2016)). For the reasons which follow, we:

(1) reverse the decision of the Board; (2) reverse the decision of the circuit court; and (3) remand

the matter to the circuit court, with directions.
No. 1-18-0388


¶2     The following factual recitation is taken from the evidence presented at the Board’s

hearing on the plaintiff’s application for a duty disability pension. Her case-in-chief included her

own testimony, along with testimony from her clinical social worker, James Gilligan; her partner

at the Chicago Fire Department (CFD), Daniel Kelly; and her supervisor, Assistant Deputy Chief

James O’Connell. When appropriate, we supplement the witnesses’ evidence with information

from the medical notes, reports, and CFD files of record.

¶3     The plaintiff, in her testimony and affidavit, stated that she began working as a paramedic

for CFD in December 2008. Her duties included responding to 911 calls and transporting

individuals to hospitals. On December 22, 2010, she and Kelly responded to a “[m]ayday” call

involving injured firefighters. When she arrived at the scene, firefighters placed the body of a

firefighter whom she recognized on her stretcher. She had transported nonresponsive individuals

“quite a few” times without being affected, but “wasn’t prepared to have somebody that [she]

had worked with dead on [her] stretcher” and felt like it “could have been [her].” At that

moment, she “mentally and emotionally *** turned off” and “couldn’t hear any noise, *** [or]

notice any lights.” The rest of the incident was a “blur,” but she finished her shift as required.

Later, the plaintiff saw videos and photographs of her carrying the stretcher, and attended the

funerals of the firefighters who died.

¶4     According to the plaintiff, during the following months, she became hypervigilant, felt

startled when the alarm at the firehouse sounded, experienced anxiety while on calls, withdrew

from her family and friends, and developed problems in her romantic relationship. In June 2011,

she was hospitalized after becoming “near syncopal” while taking a patient’s blood pressure. In

August 2011, she went on leave for “non-duty illness,” and multiple doctors told her that the

syncope related to anxiety. As she was already seeing a therapist and did not want to “admit” that



                                               -2-
No. 1-18-0388


her syncope was caused by anxiety, she did not seek further treatment and returned to work in

March 2012.

¶5     The plaintiff stated that, on October 12, 2012, she heard gunshots near her firehouse and

was dispatched to the scene of the shooting where a large crowd stood by the body of a victim

who had been shot in the head. When the paramedics confirmed that he was dead, people in the

crowd closed around them and threw objects, used racial slurs, accused them of not doing their

job, and threatened to kill them. Police officers restrained the victim’s sister, who attempted to

reach the plaintiff, but she felt “frozen in fear” and thought she would be killed. Although she

had been threatened on other calls, that incident caused her to “br[eak] down,” and for several

weeks, she feared that she would be “shot in retaliation for not saving [the victim’s] life.” Due to

the “stigma” of talking about her feelings as a first responder, she did not tell anyone how she

felt and enrolled in college courses to avoid thinking about work. However, she began failing her

classes, her romantic relationship ended, and she felt herself “spiraling out of control.” She

stopped cleaning and cooking, showered less frequently, struggled to leave bed, and developed a

shopping addiction.

¶6     The record shows that, in June 2013, the plaintiff began working as a “driver,” or

“divisional aide,” to Assistant Deputy Chief O’Connell. As established by the plaintiff in her

affidavit, and by subsequent testimony at the hearing from Assistant Deputy Chief O’Connell,

the plaintiff’s work as a divisional aide was “off of the streets” and her duties included

scheduling, processing paperwork, and managing disciplinary and training files.

¶7     The plaintiff further testified that, in November 2013, she was dispatched to a hospital to

meet with an ambulance crew that had transported a firefighter who shot himself in the head. She

knew the firefighter, and saw him on life support when she arrived. The following month, she



                                               -3-
No. 1-18-0388


began cutting herself as a “coping mechanism” when therapy and medication failed to help. She

felt “hopeless and alone,” experienced nightmares, anxiety, and depression, and was “afraid of

[her] job.” In January 2014, her symptoms became “unbearable” and she “decided that [she]

needed to get help.” On January 25, 2014, she “explained the situation” to Chief Bob Ertl, who

placed her on medical leave.

¶8     The plaintiff explained that her therapist, Myriah Vargo, directed her to a residential

treatment facility where she was diagnosed with Major Depressive Disorder and Post-Traumatic

Stress Disorder (PTSD) in February 2014. For five or six months, she attended inpatient and

outpatient programs in Illinois and Florida. In October 2014, she began treating with Gilligan,

who specialized in PTSD. As of the date of the hearing, she still experienced hypervigilance,

isolation, intrusive thoughts, and nightmares. Ambulance lights and sirens produced

“flashback[s]” and “strong anxiety,” and wearing a uniform “trigger[ed]” her to cut herself. She

could not “sleep” or “function” due to “images of calls” that she had been on and her fear of

being “violently killed” like some of the victims she had seen, and added that the December

2010 incident “haunts [her] thoughts every day and night.”

¶9     On cross-examination, the plaintiff agreed that she was able to work as a divisional aide

from June 2013 through January 2014, and that she had personal and family histories of

depression which she did not disclose on her application to work for CFD. She explained that she

had been unaware of her family history when she applied for her job, and had not experienced

depression since high school. Additionally, she mistakenly believed that the application asked

whether she had depression at the time she was applying, and that another question, which asked

whether she had “any other medical problems,” did not contemplate mental health conditions.

She recalled telling her mental health history to only one of the physicians who treated her for



                                              -4-
No. 1-18-0388


syncope, and acknowledged that a doctor who examined her in November 2013 diagnosed her

with attention deficit hyperactivity disorder but not PTSD.

¶ 10   During the plaintiff’s cross-examination, the Board’s counsel introduced records from her

outpatient program in August 2014, which stated that she “does not like her job and really does

not want to return,” but also “feels she should stick it out for five years to be eligible for a

pension and does not want to let her co-workers down.” The plaintiff explained that her

statement only expressed how she felt on that particular day and that, as a matter of “pride,” she

wanted to work as a paramedic for at least 10 years. She added that she was not accruing service

time creditable to her pension while she was on leave, and that she wanted to return to work as

soon as possible.

¶ 11   Gilligan testified that he had treated patients with PTSD for approximately 15 years, and

that he diagnosed the plaintiff with PTSD “coming from [her] job.” In a letter, he stated that the

plaintiff’s “delay in discussing her trauma” resulted from her need to avoid memories of

traumatic incidents, which “is a common temporary coping mechanism for individuals with

PTSD.” He added that PTSD’s symptoms usually do not manifest until six months after the

underlying incident, and that working “out of the field,” as a divisional aide, worsened her

symptoms because she had more time to think about her traumatic experiences.

¶ 12   Kelly and Assistant Deputy Chief O’Connell testified that the plaintiff was dependable

and had a “top shelf” reputation as a paramedic and divisional aide. Kelly corroborated her

account of the incidents in December 2010, June 2011, and October 2012. He added that, when

they were surrounded by the crowd, she was visibly more nervous than on similar occasions, and

around that time, “started to jump” when alarms sounded at the firehouse. Assistant Deputy

Chief O’Connell stated that the plaintiff never reported any mental conditions that prevented her



                                               -5-
No. 1-18-0388


from performing her duties, although he was transferred to another firehouse before she went on

medical leave in January 2014.

¶ 13   The Board, in its case-in-chief, called Dr. Cathrine Frank, a psychiatrist specializing in

mood and anxiety disorders, and its consulting physician, Dr. George Motto. At the Board’s

request, Drs. Frank and Motto examined the plaintiff on June 3, 2015, and March 17, 2015,

respectively.

¶ 14   Dr. Frank, in her testimony and written report, stated that she diagnosed the plaintiff with

(1) PTSD with delayed expression, and (2) mild recurrent Major Depressive Disorder. She

explained that, while individuals with a history of Major Depressive Disorder may be more at-

risk for developing PTSD, the two conditions are “very different.” PTSD requires that an

individual experience trauma or be exposed to another person’s trauma, and its symptoms

include both re-experiencing the trauma through intrusive thoughts, flashbacks, or nightmares,

and avoiding trauma-related stimuli. Major Depressive Disorder, in contrast, may occur without

a precipitating event, and involves negative changes to cognition and mood, but without the same

“degree of detachment and fear.”

¶ 15   Based on the plaintiff’s episodic depression, four suicide attempts between grades 8 and

11, and a “strong” family psychiatric history, Dr. Frank opined that she suffered from Major

Depressive Disorder prior to joining CFD. However, while certain events in the plaintiff’s

personal life that occurred during her employment—including the end of a romantic relationship

and the death of her grandmother—may have triggered an episode of Major Depressive Disorder,

she “did not exhibit signs or symptoms of PTSD until she was exposed to work related traumas.”

In support of this conclusion, Dr. Frank observed that the plaintiff: (1) witnessed trauma as part

of her daily work; (2) experienced trauma during the incidents in December 2010 and October



                                               -6-
No. 1-18-0388


2012; (3) had flashbacks and nightmares; (4) avoided stimuli like paramedic uniforms, sirens,

and ambulances; (5) felt unsafe in safe situations; and (6) reported fear, guilt, detachment,

irritability, hypervigilance, sleep disturbance, and self-destructive behavior. These symptoms,

according to Dr. Frank, involved “stimuli related to her job as a paramedic or working for the

fire department,” and did not result from “a general medical condition.” Although the plaintiff

was not diagnosed with PTSD until early 2014, and like “[m]ost of the indices” for PTSD, her

symptoms were self-reported, Dr. Frank noted that: PTSD may occur “years” after trauma; the

plaintiff described her symptoms consistently to different professionals over time; and “two

people [may] experience exactly the same trauma” but only one might developed PTSD.

Additionally, although the plaintiff “at times” felt anxiety and stress due to events in her life

prior to joining CFD, Dr. Frank explained that those instances “aren’t the same thing as having

Post-Traumatic Stress Disorder,” and were different from the “constellation of symptoms” that

she now reported.

¶ 16   Because the plaintiff’s Major Depressive Disorder predated her PTSD, and she

functioned as a paramedic when she had the former condition but not the latter, Dr. Frank

concluded that PTSD, and not Major Depressive Disorder, precluded her from working as a

paramedic. Dr. Frank stated:

                “[The plaintiff] has specific triggers of her anxiety that are stimulus bound to

                aspects of her profession, such as wearing or seeing a paramedic uniform, hearing

                the siren, or seeing an ambulance. These triggers, which would be daily in her

                profession as a paramedic, provoke increased anxiety, flashbacks, fear, and

                nightmares *** [and] impact her ability to safely and efficiently perform her

                duties.”



                                               -7-
No. 1-18-0388


Dr. Frank noted that the plaintiff’s work as a divisional aide did not cause her PTSD, but stated

that, because her triggers included “multiple cues related to trauma,” it was “unlikely” that she

could perform nonparamedic duties “unless such duties were protected from any exposure to

trauma.” As “re-exposure to trauma would be common” while working for CFD, Dr. Frank

concluded that her chances of returning to work were “poor.”

¶ 17   Dr. Motto testified in reference to his written report. He was “not sure” whether he

accepted Dr. Frank’s diagnosis that the plaintiff had PTSD, as CFD’s files did not indicate that

she or anyone else reported that “she was unable to continue performing her job.” According to

Dr. Motto, it appeared that she “removed herself from duty *** not because she couldn’t perform

her duties objectively,” but because she and Vargo “decided that she had to go” into a residential

treatment facility. Dr. Motto noted that her reasons for residential treatment, as recorded in her

medical records, were “self-reported” and “not contemporaneous” and posited that, irrespective

of her symptoms, she was not disabled because she performed her duties “right until” her last

day of work and “whatever was going on did not interfere with her being an exceptional

paramedic.” In reaching this conclusion, Dr. Motto acknowledged that he specialized in internal

medicine and endocrinology and was not making “a psychiatric opinion.” He had never

diagnosed a patient with PTSD, and had assessed “four or five” individuals applying for benefits

based on mental conditions in 43 years of practice.

¶ 18   On December 16, 2015, the Board issued a unanimous written decision denying the

plaintiff’s application for a duty disability pension. The Board stated that the plaintiff’s PTSD

diagnosis was “not well supported” because (1) she did not report her symptoms until several

years after the underlying incidents occurred; (2) those incidents were common to paramedic

work; (3) her diagnosis relied on “self-report[ed]” symptoms without “independent verification”;



                                              -8-
No. 1-18-0388


and (4) her self-reporting was not credible in light of her explanation for failing to provide her

mental health history when she applied for her job, her delay in reporting her symptoms to “CFD

or any other treating physician,” and her statements in treatment that suggested “a possible

secondary motivation” for seeking a duty disability pension. The Board also determined that the

plaintiff was not disabled, as she excelled as a paramedic and division aide, did not seek medical

leave for mental health conditions or report mental health symptoms in connection to her

syncopal episodes, and further, Dr. Motto “found no evidence to demonstrate that [she] could not

perform her duties as a [p]aramedic due to a physical or mental condition” between December

2008 and January 2014. Finally, the Board found that any alleged disability did not result from

an act of duty, but rather, “the recurrence of [the plaintiff’s] major depressive disorder and self-

harming behavior” due to a preexisting “mental health condition” and “circumstances in [h]er

personal life.” In so holding, the Board noted that the Code defines an act of duty in similar

terms for policemen and firemen, and that, in evaluating police officers’ disability claims arising

from duty-related stress, “courts have required that *** officers demonstrate that their

psychological disability is the result of a specific, identifiable act of duty unique to [their] work.”

¶ 19   The plaintiff filed a complaint for administrative review of the Board’s decision in the

circuit court of Cook County. On December 7, 2016, the court entered a written order vacating

the Board’s decision and remanding the matter for further proceedings. The court rejected the

Board’s finding that the plaintiff did not have PTSD, as Gilligan and Dr. Frank diagnosed her

with PTSD, Dr. Motto lacked expertise in PTSD and did not “question that diagnosis,” and

“delayed diagnosis and ‘self-reporting’ ” are “common characteristics of PTSD.” Additionally,

the court found that the Board erred by relying on the definition of act of duty that is applicable

to police officers, as firefighters may establish a disability based on cumulative acts that cause or



                                                 -9-
No. 1-18-0388


contribute to an injury. The court noted, however, that the record was “unclear” whether the

plaintiff’s PTSD disabled her from working as a divisional aide, as the Board’s decision and the

evidence of record primarily addressed her work as a paramedic. Therefore, the court directed

the Board to “specifically address” whether the plaintiff was disabled from “ ‘performing any

assigned duty’ ” with CFD, including working as a divisional aide, and that “the Board may, if it

wishes, call for further evidence from the parties.”

¶ 20    Notwithstanding the circuit court’s order, the Board neither presented nor elicited any

additional evidence or argument as to whether the plaintiff was disabled from performing any

assigned duty when it convened on March 15, 2017. Instead, the transcript of proceedings shows

that the Board unanimously voted, again, to deny her application for disability benefits based on

“the record and all of the exhibits and all of the information, [and] the transcripts of the [first]

hearing.” In a written decision issued that day, the Board determined that, for reasons similar to

its first decision, the plaintiff did not have PTSD and was not disabled, and added that she could

“perform her assigned duties” as a divisional aide and that no evidence suggested that those

duties “caus[ed] or contribut[ed] to any symptoms of PTSD.” The Board also found that the

plaintiff’s alleged disability did not result from an act of duty, again relying on the definition of

act of duty that is applicable to police officers.

¶ 21    The plaintiff sought a review of the Board’s decision on remand in the circuit court of

Cook County. She requested (1) reversal of the Board’s denial of duty benefits, with an award

retroactive to the date that she was removed from CFD’s payroll, and (2) attorney fees and costs

pursuant to section 6-222 of the Code (40 ILCS 5/6-222 (West 2016)).

¶ 22    On June 21, 2017, the circuit court entered a written order affirming the Board’s decision

on remand. The court noted that the Board “reprise[d] *** its original decision” and “all but



                                                 - 10 -
No. 1-18-0388


ignored” the court’s order of December 7, 2016. However, although the Board failed to “revisit”

whether the plaintiff could perform any assigned duty for CFD, the court observed that the

burden of proof rested with her and that, on remand, she did not attempt to supplement the record

as to that issue. Because the record lacked sufficient evidence to reverse the Board’s decision on

remand, and further proceedings might result in a “standoff,” the court confirmed the Board’s

decision but observed that the plaintiff could file a new application for nonduty disability

benefits. The court denied the plaintiff’s motion to reconsider, and this appeal followed.

¶ 23   Before addressing this appeal, we must admonish the plaintiff’s counsel for his failure to

comply with Supreme Court Rule 342 (eff. July 1, 2017). Rule 342 requires an appellant to

include in her brief an appendix with, among other things, “a complete table of contents, with

page references, of the record on appeal.” Id. The plaintiff’s appellant brief omits a table of

contents of the record, which contains more than 700 pages of pleadings, exhibits, and

transcripts. We remind counsel that our Illinois Supreme Court rules “are not advisory

suggestions, but rather, rules to be followed,” and it is within this court’s discretion to dismiss an

appeal for an appellant’s failure to follow those rules. In re Marriage of Hluska, 2011 IL App

(1st) 092636, ¶ 57. However, because we have the benefit of a cogent appellee’s brief and it is

possible to locate the relevant documents in the record, we will address the merits of this appeal.

See Twardowski v. Holiday Hospitality Franchising, Inc., 321 Ill. App. 3d 509, 511 (2001).

¶ 24   On appeal, the plaintiff contends that the Board erred in denying her application for a

duty disability pension where the evidence established that she sustained PTSD in performing

her job as a paramedic, and as a result, was disabled from performing any assigned duties for

CFD. The Board, in response, maintains that the evidence did not establish that the plaintiff had




                                                - 11 -
No. 1-18-0388


PTSD, or that her condition resulted from an act of duty and precluded her from working as a

paramedic or divisional aide.

¶ 25   As this matter involves an appeal from a judgment of the circuit court in an

administrative review action, we review the decision of the Board, not the determination of the

circuit court. Wade v. City of North Chicago Police Pension Board, 226 Ill. 2d 485, 504 (2007).

Our standard of review depends upon the nature of the question we are addressing. As to

questions of fact, we apply the manifest weight standard, and as to questions of law, our review

is de novo. Id. at 504-05. When the “ ‘historical facts are admitted or established, the rule of law

is undisputed, and the issue is whether the facts satisfy the statutory standard,’ ” a mixed

question of law and fact exists and the standard of review is whether the Board’s determination is

clearly erroneous. AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill.
2d 380, 391 (2001) (quoting Pullman-Standard v. Swint, 456 U.S. 273, 289 n.19 (1982)).

¶ 26   The plaintiff submits that this appeal involves a mixed question of law and fact, namely,

whether she is “disabled within the meaning of the *** Code” based on “the undisputed facts

contained in the record.” We disagree. The plaintiff challenges the Board’s determination that

she failed to prove that she sustained an injury, failed to establish that her injury resulted from an

act of duty, and failed to demonstrate that, due to her injury, she was unable to perform her

assigned duties for CFD. All these questions are questions of fact, for which the Board’s findings

are considered to be “prima facie true and correct” and will not be disturbed unless they are

against the manifest weight of the evidence. 735 ILCS 5/3-110 (West 2016); Wade, 226 Ill. 2d
504.

¶ 27   An agency’s finding is against the manifest weight of the evidence if the opposite

conclusion is clearly evident or if the finding is unreasonable, arbitrary, and not based upon any



                                                - 12 -
No. 1-18-0388


evidence. Lyon v. Department of Children & Family Services, 209 Ill. 2d 264, 271 (2004). Thus,

although it is not a reviewing court’s function “to reweigh evidence or to make an isndependent

determination of the facts” (Kouzoukas v. Retirement Board of the Policemen’s Annuity &

Benefit Fund, 234 Ill. 2d 446, 463 (2009)), an agency’s factual determination “is not sufficient if

upon a consideration of all the evidence the finding is against the manifest weight” (Bowlin v.

Murphysboro Firefighters Pension Board of Trustees, 368 Ill. App. 3d 205, 211-12 (2006)).

When the record does not show evidentiary support for the agency’s determination, a reviewing

court will not hesitate to grant relief. Id. at 212.

¶ 28    Relevant to this appeal, the Code provides different pension benefits depending upon the

circumstances of a paramedic’s disability. A paramedic who is “disabled” due to “a specific

injury” or “cumulative injuries” that result “from an act or acts of duty” is entitled to a duty

disability pension equal to 75% of her salary. 40 ILCS 5/6-151 (West 2016). Pursuant to the

Code, a disability is defined as “[a] condition of physical or mental incapacity to perform any

assigned duty or duties in the fire service.” 40 ILCS 5/6-112 (West 2016)). An act of duty, in

turn, refers to “[a]ny act” imposed by law on an active paramedic, or which she performs “while

on duty, having for its direct purpose the saving of the life or property of another person.” 40

ILCS 5/6-110 (West 2016). Thus, a paramedic applying for a duty disability pension must

establish that: (1) an injury occurred; (2) the injury resulted, at least in part, from an act of duty

or the cumulative effects of acts of duty; (3) due to the injury, she is disabled from any assigned

duty in the fire service; and (4) the disability necessitates the award of a disability pension.

Edwards v. Addison Fire Protection District Firefighters’ Pension Fund, 2013 IL App (2d)
121262, ¶ 32.




                                                  - 13 -
No. 1-18-0388


¶ 29   The record shows that the plaintiff experienced traumatic situations while on duty as a

paramedic in December 2010, when she carried a stretcher that held the body of a firefighter

with whom she had worked, and in October 2012, when she was threatened by a crowd that had

gathered near the body of the victim of a shooting. She testified that, as a result of these events,

she became hypervigilant, felt startled when the alarm at the firehouse sounded, experienced

anxiety while on calls, and withdrew from relationships. During the same period, she was

hospitalized after becoming “near syncopal” due to anxiety. She enrolled in college classes to

avoid thinking about work, struggled with cleaning, cooking, showering, and leaving bed in the

morning, and developed a shopping addiction. In December 2013, she began cutting herself as a

“coping mechanism” and felt “afraid of [her] job.” Although she acknowledged that she was able

to work as an administrative aide through January 2014, she explained that, by the time she went

on medical leave, her nightmares, anxiety, depression, and other symptoms had become

“unbearable.”

¶ 30   The record reveals that the plaintiff was diagnosed with PTSD during residential

treatment in February 2014. Her therapist, Gilligan, who had 15 years’ experience treating

patients with PTSD, also diagnosed her with PTSD. He found that her condition resulted from

her work as a paramedic, and noted that her employment as a divisional aide worsened her

symptoms. Dr. Frank, the Board’s psychiatric expert, also diagnosed the plaintiff with PTSD

arising from work-related trauma, and concluded that her PTSD, rather than her preexisting

Major Depressive Disorder, disabled her from working as either a paramedic or divisional aide.

In particular, Dr. Frank noted that the plaintiff’s PTSD triggers “are stimulus bound to aspects”

of working as a paramedic, including “wearing or seeing a paramedic uniform, hearing the siren,

or seeing an ambulance,” and explained that the plaintiff’s anxiety, flashbacks, and fear



                                               - 14 -
No. 1-18-0388


prevented her from “safely” performing her duties. Because “re-exposure to trauma would be

common” while working for CFD, Dr. Frank considered it “unlikely” that the plaintiff could

perform nonparamedic duties for CFD. In contrast to Gilligan and Dr. Frank, the Board’s other

witness, Dr. Motto, did not offer an opinion as to whether the plaintiff had PTSD and whether it

resulted from her employment, but posited that, irrespective of her condition and its cause, she

was not disabled from working for CFD because she was able to perform her duties “right until”

her last day of work.

¶ 31   As noted, the Board determined that (1) the plaintiff did not have PTSD; (2) any alleged

disability did not result from an act of duty; and (3) she was not disabled from working for CFD.

However, even with due deference to the Board’s role as finder of fact, each of its conclusions is

problematic in light of the evidence adduced at the plaintiff’s hearing.

¶ 32   First, the Board did not rely on any medical evidence in finding that the plaintiff did not

have PTSD. Instead, the Board noted that her diagnosis reflected self-reported symptoms that

were documented several years after the traumatic events in December 2010 and October 2012,

and that those events were common to paramedic work. Additionally, the Board stated the

plaintiff’s self-reporting was not credible because she omitted information regarding her mental

health history when she applied to work for CFD, and during treatment, suggested that she might

be reticent to return to work because she disliked her job. None of these rationales supports a

finding that the plaintiff failed to establish that she had PTSD. Gilligan and Dr. Frank testified

that PTSD may manifest long after trauma occurs, its symptoms are typically self-reported, and

the plaintiff described her symptoms consistently to different professionals over time. Whether

the plaintiff’s traumatic experiences were common to paramedic work has no bearing on whether

they caused her PTSD; to the contrary, Dr. Frank explained that “two people [may] experience



                                               - 15 -
No. 1-18-0388


exactly the same trauma” but only one might develop PTSD. Moreover, it is well-established that

“tangential issues” that do not “impact the plaintiff’s veracity concerning his injury” do not, of

themselves, destroy the plaintiff’s credibility regarding her injury. Lambert v. Downers Grove

Fire Department Pension Board, 2013 IL App (2d) 110824, ¶ 25. In this case, the plaintiff’s

statements and omissions in her job application are unconnected to whether events that occurred

years later caused her PTSD, particularly where Dr. Frank explained that her PTSD was not

related to her preexisting Major Depressive Disorder. Based on the foregoing, it is apparent that

the Board’s determination that the plaintiff did not have PTSD was against the manifest weight

of the evidence.

¶ 33   For similar reasons, the Board’s finding that the plaintiff’s condition did not result from

an act of duty is also unsupported. In finding that the plaintiff’s symptoms were caused by her

preexisting Major Depressive Disorder and circumstances in her personal life, the Board ignored

Dr. Frank’s testimony that: (1) the plaintiff “did not exhibit signs or symptoms of PTSD until she

was exposed to work related traumas,” namely, the incidents in December 2010 and October

2012; (2) the stress and anxiety that she experienced due to events in her personal life were not

comparable to the symptoms that she experienced as a result of her job; and (3) because the

plaintiff’s depression predated her PTSD, and she functioned at work while she had the former

condition but not the latter, her disabling condition was PTSD and not depression. Notably, Dr.

Motto’s testimony added no support for the Board’s causation findings, as he did not refute that

the plaintiff had PTSD, he lacked psychiatric expertise or experience examining applicants

seeking benefits based on mental conditions, and he expressly stated that he was not making “a

psychiatric opinion.” The Board, therefore, was not tasked with choosing between the evidence

of “[w]itnesses qualified in their fields,” who “stated their opinions and gave their reasons for



                                              - 16 -
No. 1-18-0388


those opinions.” (Internal quotation marks omitted.) Snelson v. Kamm, 204 Ill. 2d 1, 36 (2003).

Instead, Dr. Motto conceded that he lacked relevant expertise, and the Board’s other witness, Dr.

Frank, diagnosed the plaintiff with PTSD and cogently explained why her condition resulted

from her employment with CFD. The Board’s finding that the plaintiff’s condition did not result

from an act of duty is, therefore, against the manifest weight of the evidence.

¶ 34   Because the manifest weight of the evidence showed that the plaintiff’s PTSD resulted

from at least one act of duty, we need not reach the plaintiff’s further contention that the Board

erroneously applied criteria for a duty disability that are applicable to police officers rather than

firefighters. Compare 40 ILCS 5/3-114.1 (West 2016) (allowing police disability pensions for

injuries “resulting from the performance of an act of duty”) with 40 ILCS 5/6-151 (West 2016)

(allowing firefighter disability pensions for injuries caused by “a specific injury, or ***

cumulative injuries, *** resulting from an act or acts of duty”). While the Board’s reliance on a

statute applicable to police officers is incongruous, it does not change the fact that the only

competent evidence of record established a causal connection between the plaintiff’s PTSD and

at least one act of duty while working for CFD.

¶ 35   Finally, the Board concluded that the plaintiff’s condition did not preclude her from

working for CFD, as she had not previously sought duty-related medical leave and, based on Dr.

Motto’s opinion and other testimony, successfully performed her duties as a paramedic and

divisional aide until the last day of work. While the Board’s observations are true, they reflect

only part of the evidence that was presented at the plaintiff’s hearing. As Dr. Frank and Gilligan

established, the symptoms of PTSD may manifest well after trauma occurs. Thus, the fact that

the plaintiff could execute her duties as a paramedic and divisional aide for a period of time

following the incidents in December 2010 and October 2012 does not show that her condition



                                               - 17 -
No. 1-18-0388


did not disable her from performing her job by January 2014. Notably, Dr. Frank explained that

the plaintiff’s PTSD is “stimulus bound to aspects of her profession,” including “wearing or

seeing a paramedic uniform, hearing the siren, or seeing an ambulance.” Because those triggers

are always present in the plaintiff’s work as a paramedic, and cause her “anxiety, flashbacks,

fear, and nightmares,” Dr. Frank concluded that they “impact her ability to safely and efficiently

perform her duties.” Given the low likelihood that the plaintiff could avoid exposure to trauma

while working in a nonparamedic capacity for CFD, Dr. Frank also stated that she was also

disabled from working as a divisional aide. Gilligan similarly found that the plaintiff’s PTSD

resulted “from [her] job,” and that working as a divisional aide worsened her symptoms because

she had more time to think about her traumatic experiences. Viewing the evidence together, it is

apparent that the plaintiff’s PTSD disabled her from working for CFD.

¶ 36   In summary, because the manifest weight of the evidence showed that the plaintiff

sustained PTSD arising from an act or acts of duty while working for CFD, and as a result, was

disabled from performing any of her assigned duties, we reverse the decision of the Board that

denied her a duty disability pension, and reverse the decision of the circuit court, which

confirmed the Board’s decision. We remand the matter to the circuit court, with directions to: (1)

conduct a hearing to determine the attorney fees and costs to which the plaintiff is entitled

pursuant to section 6-222 of the Code (40 ILCS 5/6-222 (West 2016)); and (2) enter an order

remanding the matter to the Board for an award of duty disability benefits retroactive to the

plaintiff’s last day of employment, January 25, 2014.

¶ 37   Reversed and remanded with directions.




                                              - 18 -